Fish, C. J.
1. While the plaintiff in an action for land must recover on the strength of his own title, yet, in passing on a motion, for nonsuit upon the conclusion of the evidence submitted in behalf of the plaintiff, such evidence should be construed most favorably to him, and if, so construed, a prima facie case for the plaintiff is made out, a nonsuit should be refused.
2. Construing the evidence for the plaintiff upon the trial most favorably in his behalf, the jury would have been authorized to find, that he and those under whom he claimed had actual and adverse possession of the land for which the action was brought, for more than twenty years prior to the date when the defendant entered into possession thereof. It follows that the court erred in granting a nonsuit.

Judgment reversed.


All the Justices concur.